IN THE SUPREME COURT OF THE STATE OF DELAWARE

     IN THE MATTER OF DERIOUS §
     JOHNSON FOR A WRIT OF    § No. 77, 2021
     HABEAS CORPUS            §

                                  Submitted: March 24, 2021
                                   Decided: March 31, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                             ORDER

         After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

         (1)     On March 11, 2021, Derious Johnson filed a document entitled “Writ

of Habeas Corpus ad Testificandum.” Johnson’s document was docketed as a

petition for a writ of habeas corpus.

         (2)     On March 11, 2021, the Senior Court Clerk issued a notice directing

Johnson to show cause why his petition should not be dismissed for this Court’s lack

of original jurisdiction to issue a writ of habeas corpus. On March 24, 2021, Johnson

filed a response to the notice to show cause. Johnson’s response does not address

the jurisdictional issue raised in the notice.

         (3)     It is well-settled that this Court has no original jurisdiction to issue a

writ of habeas corpus.1 Accordingly, Johnson’s petition manifestly fails on its face



1
    In re Cantrell, 678 A.2d 525, 526 (Del. 1996).
to invoke the original jurisdiction of the Court, and it must be dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED under Supreme Court

Rule 29(b) that the petition for a writ of habeas corpus is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                          2